Citation Nr: 0517557	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include fatigue as a chronic disability 
resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from June 1992 to January 
1995.  DD Form 215, which notes an addendum to the veteran's 
report of separation from service, indicates she served in 
Southwest Asia from April 1993 to August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue of entitlement to service connection for chronic 
fatigue syndrome to include fatigue as a chronic disability 
resulting from an undiagnosed illness was remanded to the RO 
in August 2001 and June 2003 for additional development.  It 
was returned to the Board for appellate consideration in June 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board remanded the instant issue in August 2001.  In that 
remand, the Board noted that there was evidence regarding the 
issue of chronic fatigue syndrome as a known diagnostic 
entity, as well as a chronic disability resulting from an 
undiagnosed illness.  The diagnostic criteria for chronic 
fatigue syndrome were set forth.  The Board directed that the 
veteran be afforded an examination by a neurologist to 
address whether the veteran had chronic fatigue syndrome or 
whether there was affirmative evidence of chronic fatigue as 
a manifestation of an undiagnosed illness.

The subsequent June 2002 VA examination addressed the 
question of whether the veteran's symptoms fit a diagnosis of 
chronic fatigue syndrome, but did not discuss the possibility 
that she suffered from fatigue as a manifestation of an 
undiagnosed illness.  That deficiency was pointed out in the 
Board's June 2003 remand, wherein the Board directed that an 
additional VA examination be carried out.  The Board 
specifically requested that the physician provide an opinion 
as to whether the veteran had objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by signs or symptoms involving 
fatigue resulting from her Gulf War service.

A VA examination was conducted by a nurse practitioner in 
February 2004.  The short, cursory examination report 
reflects that the examiner inquired about the symptoms of 
chronic fatigue syndrome.  The examiner concluded that there 
was no evidence of chronic fatigue syndrome.  She did not 
address the questions set forth by the Board's June 2003 
remand pertaining to whether the veteran had objective 
indications of chronic disability manifested by signs or 
symptoms of fatigue resulting from her Gulf War service.

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  When a Board remand is not 
complied with, as is the situation in this case, it is 
necessary to remand the case until full compliance is 
achieved.  Id.

The Board regrets that there is further delay in the 
resolution of this issue; however, additional information is 
necessary in order to accurately evaluate the veteran's 
claimed disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the nature and 
etiology of her fatigue.  Any tests or 
studies deemed necessary to make this 
determination should be undertaken or 
ordered by the physician.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

A complete history should be elicited 
from the veteran, to include all signs 
and symptoms of fatigue.  Based on the 
medical findings and a review of the 
claims folder, the physician is requested 
to express an opinion as to whether the 
veteran has "objective indications of 
chronic disability" resulting from an 
illness or combination of illnesses 
manifested by signs or symptoms involving 
fatigue resulting from the veteran's 
Persian Gulf War service that are not 
associated with a diagnosed illness.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


